           Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 1 of 19



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
                           CIVIL DIVISION

                                        *
TYRELL DIVONNE SINGLETON                *
17 Mirasou Lane                         *
                                        *
Gaithersburg, MD 20878                  *
                                        *
                           Plaintiff,   *
                                        *
                 vs.                    *
THE DISTRICT OF COLUMBIA                *
                                        *
Serve:                                  *
                                        *
                                        *
Mayor Muriel Bowser
                                        *
1350 Pennsylvania Avenue                *
Washington, D.C. 20004                  *
                                        *
And                                     * Case No.:
                                        *
Serve:                                  *
                                        *
                                        *
Karl Racine                             *
Attorney General                        *
The District of Columbia                *
441 4th Street, NW                      *
Washington, DC 20001                    *
                                        *
And:                                    *
                                        *
                                        *
PETER NEWSHAM                           *
Chief of Police                         *
District of Columbia                    *
Metropolitan Police Department(MPD)     *
300 Indiana Ave., NW                    *
Room 5114                               *
                                        *
Washington, DC 20001
                                        *
                                        *
And                                     *
                                        *
OFFICER BRIAN O’SHEA                    *
Metropolitan Police Department          *
300 Indiana Ave., NW                    *



                                        1
          Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 2 of 19




Room 5114                         *
Washington, DC 20001              *
                                  *
                                  *
And                               *
                                  *
SERGEANT SOTELO                   *
Metropolitan Police Department    *
300 Indiana Ave., NW              *
Room 5114                         *
Washington, DC 20001              *
                                  *
                                  *
And                               *
                                  *
OTHER UNNAMED Metropolitan Police *
Department Officers               *
                                  *
                      Defendants  *
                                  *
                                  *
                                  *
                                  *
                                  *
                                  *
                                  *
                                  *
                                  *
                                  *



                                   COMPLAINT

                                   Introduction

   1. This is an action for money damages brought against The District of

      Columbia and against, Officer Brian O’Shea and Sergeant Sotelo, The

      District of Columbia Metropolitan Police Department, other unnamed MPD

      officers in their individual capacities and against The District of Columbia.

   2. It is alleged that the individual police officer defendants made an

      unreasonable seizure of the person Tyrell Singleton, violating his rights

      under the First Amendment and Fourth Amendments of the Unites States




                                          2
       Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 3 of 19




   Constitution and that these defendants assaulted and battered Tyrell

   Singleton. It is further alleged that these violations and torts were committed

   as a result of policies and customs of District of Columbia.

3. Defendant Officer Brian O’Shea was an employee of The District of Columbia

   Metropolitan Police Department(“MPD”) and of The District of Columbia.

4. Defendant Sergeant Sotelo was an employee of MPD and the District of

   Columbia.

5. Plaintiff, Tyrell Singleton resident of Gaithersburg, MD, Montgomery

   County, Maryland.

                                  PARTIES

6. Defendant Officer Brian O’Shea was at all times relevant to this complaint a

   duly appointed and acting officer of MPD, acting under color of law, to wit,

   under color of the statutes, ordinances, regulations, policies, customs, and

   usages of The District of Columbia.

7. Defendant Sergeant Sotelo was at all times relevant to this complaint a duly

   appointed and acting officer of MPD of The District of Columbia regulations,

   policies, customs, and usages of The District of Columbia.

8. Other unnamed MPD police officers were at all times relevant to this

   complaint a duly appointed and acting officer of MPD of The District of

   Columbia regulations, policies, customs, and usages of The District of

   Columbia.

9. The District of Columbia is the public employer of the said officers.

10. Metropolitan Police Department employs and supervises said officers.




                                       3
       Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 4 of 19




                                    FACTS

11. On or about May 31, 2020, Tyrell Singleton was attending a protest in

   Washington, D.C., following the arrest and murder of George Floyd on May

   25, 2020.

12. On this day, Mr. Singleton was acting within his constitutional right of the

   people to peaceably assemble under the First Amendment of the United

   States Constitution.

13. Mr. Singleton sought cover after District of Columbia Officers (MPD) began

   spraying tear gas on the crowd of protestors outside of a Walgreens located at

   801 7th Street, NW, Washington, DC 20001.

14. Mr. Singleton sought cover inside of the Walgreens from the tear gas and was

   then forcibly removed by Officer O’Shea, Sergeant Sotelo and other unnamed

   MPD officers who dragged Mr. Singleton through mounds of broken glass, hit

   him repeatedly with a baton, destroyed his phone and pinned him to the

   pavement after being put in handcuffs, by Metropolitan Police Officer Brian

   O’Shea, Sergeant Sotelo and other officers.

15. Despite Plaintiff’s pleas, assurances, proof and evidence that he was peaceably

   protesting and was not committing any crimes, officers unlawfully restrained

   Plaintiff, assaulted and battered Plaintiff.

16. Defendant O’Shea then filed criminal charges against Plaintiff alleging

   Burglary II, Simple Assault and Resisting Arrest.

17. On or February 9, 2021, the The District of Columbia filed a Notice of Nolle

   Prosequi and dismissed the charges against Mr. Singleton.

18. MPD engages in a pattern or practice of conduct that violates the Constitution

   and federal laws. These violations include the following:



                                       4
           Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 5 of 19




   a. Making unconstitutional stops, searches, and arrests, in violation of the
Fourth and Fourteenth Amendments;

   b. Using excessive force, in violation of the Fourth Amendment.

   c. Retaliating against individuals engaging in constitutionally-protected
      expression, in violation of the First Amendment.

   d. Using enforcement strategies that disproportionately impact African
      Americans, in violation of Title VI, the Title VI implementing regulations, 28
      C.F.R. §§ 42.101-112,

   e. Failing to make reasonable modifications to their practices regarding the use
      of force against individuals with disabilities, in violation of Title II.

   18. MPD’s violations of the Constitution and federal law are driven by MPD’s
practices – systemic deficiencies in policies, training, supervision, and
accountability structures.

   19. Defendants have been aware of these structural challenges for many years
but have not taken adequate steps to comply with the Constitution and federal law.

   20. MPD engages in a pattern or practice of discrimination, through its use of
enforcement strategies and other practices, that violate Title VI which prohibit
police practices that create an unjustified disparate impact based on race and other
demographic factors.

   23. These racial disparities are driven in part by deficient policies, training,
supervision, and accountability.

   24. MPD engages in a pattern or practice of using force that is objectively
       unreasonable under the circumstances in which the force is applied,
       including the threat posed by the suspect and the severity of the alleged
       underlying crime, in violation of the Fourth Amendment.
   25. MPD uses ineffective tactics that escalate encounters, leading to the use of
       physical force when it is not necessary to resolve an incident.

   26. MPD uses unreasonable force against people who present little or no threat


                                           5
         Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 6 of 19




     to them or others. For example, officers have used unreasonable force against
     individuals who are already restrained, who are fleeing away from officers or
     who are cooperating with officers and pose no danger.

  27. MPD uses unreasonable force against juveniles without applying accepted
      tactics to account for the age and developmental status of the youth they
      encounter.

  28. MPD uses unreasonable force against individuals with mental health
      disabilities.


                                    COUNT I

(Violation of First Amendment Rights of the United States Constitution by

Defendants The District of Columbia, Officer O’Shea, Sergeant Sotelo and

                           Unnamed MPD Officers)

  29. Paragraphs 1-28 are incorporated herein by references as though fully set

     forth.

  30. By the actions described above, including wrongfully restraining the plaintiff,

     dragging him through mounds of glass in handcuffs and hitting him

     repeatedly with batons, and not getting him proper medical attention,

     defendants deprived the plaintiff, Tyrell Singleton of the following clearly

     established constitutional rights as enunciated in the First Amendment of

     the United States Constitution. That defendant, The District of Columbia, is

     liable for all actions and violations of the First Amendment under the

     principles of the United States Constitution, for all actions of the defendants

     Officer O’Shea and Sergeant Sotelo, and the Metropolitan Police Department

     for District of Columbia for these violations while they were District of

     Columbia Police Officers. All defendants deprived Plaintiff, Tyrell Singleton




                                         6
           Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 7 of 19




      of the following clearly established constitutional rights as enumerated in the

      United States Constitution including but not limited to:

          a. Freedom of Speech;

          b. The Right of the people peaceably to assemble;

          c. Right to petition the Government for a redress of grievances.

   31. As a direct and proximate result of the actions and conduct of Defendants

      District of Columbia, Officer Brian O’Shea and Sergeant Sotelo, Plaintiff

      suffered injuries to his knees, back, laceration injury and hand injuries,

      hospitalization, medical expenses, past, present, and future, other medical

      treatment and care, mental anguish, post-traumatic stress, loss of enjoyment,

      humiliation, embarrassment, shame, paranoid feelings, sleep disorder, anxiety

      and other injuries and damages.


      WHEREFORE, plaintiff Tyrell Singleton demands judgment against

defendants, District of Columbia, Officer O’Shea, Sergeant Sotelo and unnamed

MPD officers, jointly and severally the sum exceeding $1,000,000.00 compensatory

damages and $2,500,000.00 as punitive damages, plus interest from the date of the

occurrence, attorneys’ fees, and costs of this action.


                                      COUNT II

                  (Violation of Civil Rights- 4TH Amendment)
      32. The plaintiff Tyrell Singleton adopts and incorporates each allegation

contained in Counts 1 and paragraphs 1 through 31 as if fully set forth herein.

      33. That jurisdiction of this Court is obtained under Title 42, U.S.C. Section

1983 as defendants’ Officer O’Shea, Officer Kevin Sotelo and unnamed MPD officers



                                            7
           Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 8 of 19




actions were taken under the color of law and depriving the plaintiff of his civil and

constitutional rights under the Fourth Amendment of the United States

Constitution.

      34. That defendants were acting under the color of law. Their use of

excessive force during an arrest was clearly unreasonable under the Fourth

Amendment, and that such conduct in dragging Singleton through mounds of

broken glass, hit him repeatedly with a baton, destroyed his phone and pinned him

to the pavement after being put in handcuffs causing head, facial, back, leg and

other enumerated injuries, violated his Fourth Amendment Rights to be free from

excessive force.

      35. That Plaintiff Tyrell Singleton was entitled to be free from unreasonable

use of force by defendants.

      36. That defendants O’Shea, Kevin Sotelo and other unnamed MPD officers

never gave Plaintiff any adequate or reasonable warning that he would be assaulted

or apprehended by them nor did the defendants have any legal basis for their

assault of plaintiff. Plaintiff was obeying their instructions to approach them yet

they maliciously attacked him.

      37. That when Plaintiff was intentionally taken to the ground by defendants

Officer Kevin Sotelo, Officer O’Shea and other unnamed MPD officers improperly

searched and seized the plaintiff in violation of his Fourth Amendment Rights by

improperly handcuffing and arresting the plaintiff without any probable cause and

maliciously prosecuted the plaintiff to justify their abuse of authority.




                                           8
           Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 9 of 19




       38. That as a direct and proximate result of the actions and conduct of

defendants Officer O’Shea, Officer Sotelo, and other unnamed MPD officers

Plaintiff , suffered injuries to his head and back, cervical and lumbar strain, closed

facial injuries, suffer injuries to his back and knee, hospitalization, physical

therapy, medical expenses, past, present, and future, other medical treatment and

care, mental anguish, severe emotional distress, post-traumatic stress disorder, loss

of enjoyment of life, humiliation, embarrassment, shame, paranoid feelings, sleep

disorder, anxiety disorder, and other injuries and damages.

       WHEREFORE, the plaintiff demands against defendants, Officer O’Shea and

Officer Kevin Sotelo in the sum exceeding $1,000,000.00 compensatory damages

and $2,500,000.00 as punitive damages, attorneys’ fees, and costs of this action.

                                      COUNT III

                               Monell Claim
      (The District of Columbia and Metropolitan Police Department)

       39. Tyrell Singleton, Jr., plaintiff repeats, re-alleges, and incorporates by

reference the factual allegations of paragraphs 1 through 37of this Complaint as if

fully set forth here.


       40. The acts of The District of Columbia and Metropolitan Police Department,

{“MPD) as set forth above, were pursuant to a custom, policy, and practice to

discriminate through its use of enforcement strategies and other practices, that

violate Title VI, which prohibit police practices that create an unjustified disparate

impact based on race and other demographic factors.




                                           9
          Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 10 of 19




      41. MPD and The District engage in a pattern or practice of conduct that

violates the Constitution and federal laws. These violations include the following:



      a. Making unconstitutional stops, searches, and arrests, in violation of the
   Fourth and Fourteenth Amendments.

      b. Using excessive force, in violation of the Fourth Amendment.
      c. Retaliating against individuals engaging in constitutionally-protected
         expression, in violation of the First Amendment.

      d. Using enforcement strategies that disproportionately impact African
         Americans, in violation of Title VI, the Title VI implementing
         regulations, 28 C.F.R. §§ 42.101-112,

      e. Failing to make reasonable modifications to their practices regarding the
         use of force against individuals with disabilities, in violation of Title II.

      42. In furtherance of these customs, policies, and practices, The District of

Columbia and MPD discriminated against, used excessive force against, arrested

and retaliated against Plaintiff on May 30, 2020, when its officers’, in furtherance of

the customs, policies and practices violently dragged through broken glass Plaintiff

throwing him to the ground and hitting him with a baton without cause or

provocation.


      43. That as a direct and proximate result of the actions, pattern, practice and

conduct of The District and MPD, Plaintiff suffered injuries to his head and back,

cervical and lumbar strain, closed head injuries with severe post-traumatic

headaches, facial injuries, suffer injuries to his back and knee, hospitalization,

physical therapy, medical expenses, past, present, and future, other medical



                                          10
          Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 11 of 19




treatment and care, mental anguish, severe emotional distress, post-traumatic

stress disorder, loss of enjoyment of life, humiliation, embarrassment, shame,

paranoid feelings, sleep disorder, anxiety disorder, and other injuries and damages.


      Wherefore, Plaintiff demands judgment against the MPD and the District,

jointly and severally:


   a. In an amount in excess of $1,000,000.00,

   b. For all legal and equitable relief available pursuant to 42 U.S.C. § 1983,

   c. For reasonable attorney’s fees,

   d. For litigation expenses and costs of suit.




                                 Count IV

                    Battery by Individual Defendants

   44. Paragraphs 1 through 43 are incorporated herein by reference as though fully

      set forth.

   45. By the actions described above, defendants Officer Brian O’Shea, Sergeant

      Sotelo and other unnamed MPD officers who were then and there acting within

      the scope of their employment, intentionally touched plaintiff by grabbing

      Plaintiff, dragging Plaintiff through mounds of glass and hitting plaintiff

      repeatedly with batons. Defendant Officer O’Shea further acted deliberately in

      dragging Plaintiff and hitting Plaintiff repeatedly with his baton. The

      defendants used force without proper causes, as there were many reasonable

      alternatives other than using brute force. Further, the actions by defendants




                                           11
          Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 12 of 19




      Officer O’Shea and Sergeant Sotelo constituted the use of excessive force and

      a multiple battery.

   46. The defendants’ Officer O’Shea and Sergeant Sotelo’s actions on May 30, 2020

      in deliberately grabbing Plaintiff, restraining Plaintiff while he was unarmed

      posing no threat of harm or bodily injury constituted an intentional and illegal

      touching. There was no probable cause that warranted the use of this conduct.

      Such actions by the defendant officers constituted the use of excessive force

      and a multiple battery.

   47. The defendants’ Officer O’Shea, Sergeant Sotelo’s and other unnamed MPD

      officers’ actions in deliberately grabbing Plaintiff while he was unarmed and

      dragging Plaintiff on the ground, constituted an intentional and illegal

      touching. There was no probable cause that warranted the use of this conduct.

      Such actions by the defendant officers constituted the use of excessive force

      and a multiple battery.

   48. The aforementioned touching by the defendant Officer Brian O’Shea,

      Sergeant Sotelo and other unnamed MPD officers was harmful, offensive,

      was not the use of reasonable force, and constituted actual malice.

   49. As a direct and proximate result of the actions and conduct of the defendants

      Officer O’Shea, Sergeant Sotelo and other unnamed MPD officer’s, the plaintiff

      Tyrell Singleton suffered injuries, medical expenses, past, present, and future,

      other medical treatment and care, mental anguish, loss of enjoyment of life,

      humiliation, embarrassment, shame, paranoid feelings, sleep disorder, anxiety

      and other injuries and damages.

   WHEREFORE, plaintiff Tyrell Singleton demands judgment against defendants,

The District of Columbia, Officer Brian O’Shea and Sergeant Sotelo, jointly and



                                         12
           Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 13 of 19




severally in the sum in excess of $1,000,000.00 as compensatory damages and Five-

Hundred Thousand Dollars ($2,500,000.00) as punitive damages, plus attorney’s fees

and costs of this action.

                                  Count V

    False Arrest and Illegal Imprisonment against Individual Defendant

   50. Paragraphs 1 through 49 are incorporated herein by reference as though fully

      set forth.

   51. Defendants Officer O’Shea, Sergeant Sotelo and unnamed MPD officers,

      acting as officers of the Metropolitan Police Department, within the scope of

      their employment, without just cause, probable cause, or other reason,

      maliciously and actively procured and instigated straddling and restricting

      plaintiff’s movement and dragging him on the ground, engaged in intentional

      restriction of the freedom of the plaintiff Tyrell Singleton.

   52. This false imprisonment and detention were made without any legal reason or

      probable cause to believe the plaintiff was in fact guilty of any criminal

      conduct, and more particularly was a dangerous and committed a crime.

   53. Such false imprisonment and detention were made without proper

      investigation, study, diligence, honesty or basis.

   54. The aforementioned actions of the defendants were done with actual malice

      without proper right to do so.

   55. Defendants Officer O’Shea, Sergeant Sotelo and unnamed MPD officers forced

      plaintiff, Tyrell Singleton to submit to such detention, imprisonment,

      indignities, and humiliation resulting there from, entirely against his will.

   56. Plaintiff was intentionally restricted of his freedom during these outrageous

      and unjustifiable events.



                                          13
       Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 14 of 19




57. As a direct and proximate result of the actions and conduct of Officer O’Shea

   Sergeant Sotelo and unnamed MPD officers, the plaintiff Tyrell Singleton

   suffered injuries, medical expenses, past, present, and future, other medical

   treatment and care, mental anguish, loss of enjoyment of life, humiliation,

   embarrassment, shame, paranoid feelings, sleep disorder, anxiety and other

   injuries and damages.

         WHEREFORE, plaintiff Tyrell Singleton demands judgment against

   defendants, District of Columbia, jointly and severally in excess of

   $1,000,000.00 as compensatory damages and $2,500,000.00 as punitive

   damages, plus attorney’s fees and costs of this action.



                                        COUNT VI

                                 Malicious Prosecution

58. Plaintiff, Tyrell Singleton, adopts and incorporates every allegation claimed

   in counts 1 through V, and paragraphs 1 through 57 as fully set forth herein.

59. On or about May 30, 2020, Defendants Officer O’Shea, Officer Sergeant

   Sotelo and other unnamed MPD officers committed multiple batteries against

   plaintiff, falsely imprisoned him, arrested him, and immediately maliciously

   prosecuted him for alleging committing crime(s) that they knew he had not

   committed, to justify and/or cover-up their professional misconduct.

60. Following the defendants' battery of plaintiff, Defendants Officer O’Shea and

   Sergeant Sotelo and/or supported a false incident-offense report that made

   them appear to be the victim of assault/battery or being placed in fear of their

   safety by plaintiff which was compounded by defendant filing a criminal

   complaint against plaintiff and defendant Officer O’Shea willingly and



                                      14
       Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 15 of 19




   knowingly permitting such a falsely represented complaint to go forward on

   or about June 1, 2020.

61. On or about February 9, 2021, the District of Columbia filed a Government’s

   Notice of Nolle Prosequi and dismissed the charges.

62. The record(s) clearly show that the criminal proceeding was done in the

   absence of probable cause, with malice or a primary purpose of instituting a

   criminal proceeding other than that of bringing plaintiff to justice.

63. Plaintiff had not committed a crime, but he became the victim of the very same

   people citizens expect to protect our liberties—officers of the law.

64. As a direct and proximate result of the actions and conduct by the defendants,

   plaintiff, Tyrell Singleton, suffered emotional distress, mental anguish, loss of

   enjoyment of life, humiliation, embarrassment, shame, sleep loss and other

   injuries and damages.

   WHEREFORE, plaintiff Tyrell Singleton demands judgment against

   defendants, District of Columbia, Officer Brian O’Shea and Sergeant Sotelo,

   jointly and severally in an amount exceeding $1,000,000.00 as compensatory

   damages and $2,500,000.00 as punitive damages, plus attorney’s fees and costs

   of this action.

                                  Count VII

               Intentional Infliction of Emotional Distress

65. Plaintiff, Tyrell Singleton adopts and incorporates each and every allegation

   contained in Counts I through VI and paragraphs 1 through 64 as fully set

   forth herein.

66. The defendants’ actions severally and jointly from May 30th, 2020 or the date

   they set into motion the battery and containment/subsequent false



                                       15
             Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 16 of 19




       imprisonment, false arrest, malicious prosecution of the plaintiff, were done

       intentionally and/or recklessly.

   67. The defendants’ conduct was extreme and outrageous considering among other

       factors that the plaintiff was lawfully protesting under his First Amendment

       rights. Plaintiff was violently attacked on May 30th, 2020, falsely arrested and

       subsequently maliciously prosecuted by defendants Officer O’Shea and

       Sergeant Sotelo in an effort to justify their misconduct.

   68. As a direct and proximate result of the actions of defendants, plaintiff suffered

       severe emotional distress, anxiety and other physical and psychological

       injuries.

       WHEREFORE, plaintiff Tyrell Singleton demands judgment against

       defendants, District of Columbia, Officer Brian O’Shea and Sergeant Sotelo,

       jointly and severally in an amount exceeding $1,000,000.00 as compensatory

       damages and $2,500,000.00 as punitive damages, plus attorney’s fees and

       costs of this action.

                                          COUNT VIII

  (Negligence- Officer Brian O’Shea, Sergeant Sotelo and unnamed MPD

                                          officers)

          69. The plaintiff Tyrell Singleton adopts and incorporates each allegation

contained in Counts 1 through VII and paragraphs 1 through 68 as if fully set forth

herein.

          70. That the combatant conduct of Officer Brian O’Shea and Sergeant

Sotelo and other unnamed officers of MPD towards the plaintiff when they were

investigating the protests on May 30, 2020 and their detention and arrest of

Plaintiff.



                                             16
            Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 17 of 19




          71. The defendants owed an ordinary duty of care to the plaintiff which

among other things requires that they interview the parties of an alleged incident,

witnesses, and investigate before drawing their own conclusions as to who is at

fault. Moreover, defendants are not to use force [reasonable, excessive or deadly]

unless it is reasonably necessitated by the prevailing circumstances. Plaintiff was

an amiable cooperative civilian complying with the orders of the defendants before

they attacked him. To justify their negligent and illegal conduct the defendants

arrested the plaintiff and subjected him to criminal prosecution which ultimately

culminated in the criminal charge(s) being dismissed.

     72. The defendants breached their duty of ordinary care required of

professional police officers and mandated by MPD. Police officers have a duty to

both enforce the law and to obey the law. Defendants knew or should have known

that their attack of an unarmed, amiable, cooperating civilian did not authorize

them to beat him down and place him under arrest and subjecting him to criminal

prosecution.

    73. That as a direct and approximate cause of the defendants’ breach of

ordinary care in investigating a complaint and their attendant negligent conduct,

Plaintiff suffered head injuries, back injury, knee injury, emotional and mental

anguish as well as other psychological and physical harm.

    74.    Wherefore the plaintiff demands judgment against demands judgment

against defendants, The District of Columbia, Officer Brian O’Shea and Sergeant

Sotelo, jointly and severally in an amount exceeding $1,000,000.00 as compensatory

damages, plus costs of suite and attorney’s fees.




                                          17
            Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 18 of 19




                                         COUNT IX

                 (Negligence – Metropolitan Police Department)

   75.    The plaintiff adopts and incorporates each allegation contained in Counts I

through VIII and paragraphs 1 through 74 as fully set herein.

   76.    That the tortious conduct of defendants Officer O’Shea, Sergeant Sotelo

and other unnamed MPD officers exhibited on May 30, 2020 which resulted in

Plaintiff being illegally assaulted by Officers O’Shea, Sergeant Sotelo and other

unnamed MPD officers and being unjustifiably criminally prosecuted represents a

long pattern of the MPD’s negligence in properly supervising the conduct of its

police officers when policing the African-American community and encountering

African- American civilians.

   77. The MPD breached its ordinary standard of care to the African-American

communities as well as to Hispanic communities in the proper training and

supervision of its police officers, including and specifically defendants Officer

O’Shea, Sergeant Sotelo and other unnamed MPD officers in the proceeding areas:

a) freedom from the use of excessive force and unreasonable force, b) freedom from

the deprivation of liberty without due process, c) freedom from illegal detention, d)

freedom from unreasonable search and seizures; and 5) freedom from unreasonable

use of police power.

   78.    The MPD breached of this duty of ordinary care is a direct and proximate

cause of the severe pain and suffering sustained by the plaintiff.

         Wherefore, plaintiff Tyrell Singleton demands judgment against defendants,

The District of Columbia, Officer Brian O’Shea and Sergeant Sotelo, and other

unnamed MPD officers jointly and severally in an amount exceeding $1,000,000.00

as compensatory plus costs of suit and attorney’s fees.



                                          18
           Case 1:21-cv-01914 Document 1 Filed 07/15/21 Page 19 of 19




                                 JURY TRIAL PRAYER

Plaintiff requests a trial by jury on all issues.




                                              Respectfully submitted,

                                              ______________________________
                                              Damani K. Ingram, Esq.
                                              Bar No: MD26320
                                              The Ingram Firm, LLC
                                              5457 Twin Knolls Road
                                              Suite 301
                                              Columbia, MD 21045
                                              e-mail:dkingram@ingfirm.com
                                              Phone: (410) 992-6603
                                              Fax: (410) 992-6671
                                              Attorney for Plaintiff




                                            19
